SECOND DIVISION
                                 MILLER, P. J.,
                             HODGES and PIPKIN, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    October 20, 2021



In the Court of Appeals of Georgia
 A21A0875. FRANCO v. EAGLE.

      PIPKIN, Judge.

      Appellant Pablo Franco appeals from the final judgment and divorce decree

dissolving his marriage to appellee Cheryl Eagle, arguing that the trial court erred by

imputing his income for the purposes of calculating his child support obligations, by

awarding Eagle attorney fees, and by equitably dividing the value of certain real

property. For the reasons that follow, we now affirm in part and reverse in part.

      The record shows that Franco and Eagle were married in July 2001 and had three

sons during the course of the marriage. The parties separated in September 2017, and

Franco filed a petition for divorce in March 2018. After mediation, the parties

consented to a temporary order concerning most issues pertaining to custody and

visitation and later agreed that the temporary order should be incorporated into the final
judgment and divorce decree. The parties were unable to reach an agreement

concerning certain financial issues, including calculation of Franco’s income, child

support, and the division of certain real property, and these matters proceeded to a

bench trial. Following trial, during which both parties testified, the trial court granted

Franco’s petition for divorce; among other matters set out in the extensive final

judgment and attached child support worksheets, the trial court found that, for the

purpose of determining the parties’ child support obligations, Franco’s gross monthly

income was $10,000 and Eagle’s was $5,168. Additionally, the trial court divided the

marital assets of the parties, including real properties partially owned by Franco, as

well as one piece of property deeded to his brother. Lastly, citing both OCGA §§ 19-6-

2 and 13-6-11, the trial court ordered Franco to pay $8,100 in attorney fees. We granted

Franco’s application for discretionary appeal to review these rulings.

      1. Franco first argues that the trial court erred by imputing $10,000 in gross

monthly income to him,1 which, he contends, resulted in the improper calculation of

his child support obligations and an improper award of attorney fees. We disagree.



      1
       On his financial affidavit submitted to the court, Franco listed a gross monthly
income of $4,333; Eagle requested that the trial court impute Franco’s income at
$16,528 a month.

                                            2
      “In the appellate review of a bench trial, we will not set aside the trial court’s

factual findings unless they are clearly erroneous, and this Court properly gives due

deference to the opportunity of the trial court to judge the credibility of the witnesses.

But when a question of law is at issue, we review the trial court’s decision de novo.”

(Citation and punctuation omitted.) Daniel v. Daniel, 358 Ga. App. 880, 881 (858

SE2d 452) (2021).

      (a) “In Georgia, determining each parent’s monthly gross income is the first step

that a court must take in calculating child support under our child support

guidelines[,]” (punctuation omitted) Cousin v. Tubbs, 353 Ga. App. 873, 880 (3) (840

SE2d 85) (2020), and a trial court conducting a bench trial must determine and make

a written finding of the monthly gross income of both the custodial and noncustodial

parent. See OCGA § 19-6-15 (b), (c) (2) (C). Gross income includes “all income from

any source, . . . whether earned or unearned,” including income from self employment.

OCGA § 19-6-15 (f) (1) (A) (iii). Pursuant to OCGA § 19-6-15 (f) (1) (B),

      [i]ncome from self-employment includes income from, but not limited to,
      business operations, work as an independent contractor or consultant,
      sales of goods or services, and rental properties, less ordinary and
      reasonable expenses necessary to produce such income. Income from
      self-employment, rent, royalties, proprietorship of a business, or joint


                                            3
      ownership of a . . . limited liability company . . . is defined as gross
      receipts minus ordinary and reasonable expenses required for self-
      employment or business operations.


Further,

      [i]n general, income and expenses from self-employment or operation of
      a business should be carefully reviewed by the court or the jury to
      determine an appropriate level of gross income available to the parent to
      satisfy a child support obligation. Generally, this amount will differ from
      a determination of business income for tax purposes.


OCGA § 9-6-15 (f) (1) (B) (ii).

      In addition to the foregoing, “[g]ross income may include imputed income, if

applicable.” OCGA § 19-6-15 (b) (1). Pursuant to OCGA § 19-6-15 (f) (4) (A), gross

income may be imputed

      if a parent fails to produce reliable evidence of income, such as tax
      returns for prior years, check stubs, or other information for determining
      current ability to pay child support or ability to pay child support in prior
      years, and the court or the jury has no other reliable evidence of the
      parent’s income or income potential.


      As to Franco’s monthly income, the trial court made the following findings:

      The Wife served the Husband with discovery requests, and he failed to
      properly respond to same. Although this divorce action has been pending

                                           4
        since March of 2018, it appears that the Husband only recently provided
        a portion of the documents requested by the Wife. It further appears that
        the Husband’s testimony conflicted with at least a portion of the
        documents produced and that inadequate evidence was provided as to the
        Husband’s income and transactions involving property in his possession
        or control. In addition, the Court notes that the Husband co-mingled his
        business and personal accounts resulting in all of the accounts apparently
        being used for personal use. Upon considering all the evidence presented
        and the testimony provided, the Court finds the Husband’s income to be
        Ten Thousand Dollars ($10,000.00) per month.


        Franco argues that the trial court erred by imputing $10,000 per month gross

income to him because, he says, he produced reliable evidence of income – the type of

evidence mentioned in OCGA § 19-6-15 (f) (4) (A) – in the form of tax returns and

1099 statements for tax years 2015, 2016 and 2017, and 1099s and bank records for

2018.

        However, interpreting identical language in the portion of the statute dealing

with imputed income when deciding modifications to child support, see OCGA § 19-6-

15 (f) (4) (B), our Supreme Court has explained that there are two “conditions

precedent to” imputing income under OCGA § 19-6-15 (f) (4): “(1) a parent’s failure

to produce ‘reliable evidence of income’ and (2) the absence of any other ‘reliable

evidence of such parent’s income or income potential.” Jackson v. Sanders, 299 Ga.

                                            5
332, 334 (788 SE2d 387) (2016).2 Nothing in the subsection (f) (4) (A) suggests that

production of the type of evidence mentioned as examples of reliable evidence of

income forecloses a court from imputing income. Moreover, as stated above, OCGA

§ 19-6-15 (f) (1) (B) (ii) specifically provides that “[i]n general, income and expenses

from self-employment or operation of a business should be carefully reviewed by the

court or the jury to determine an appropriate level of gross income available to the

parent to satisfy a child support obligation. Generally, this amount will differ from a

determination of business income for tax purposes.” (emphasis supplied). Thus, the

statute contemplates that, in some cases concerning self-employment income, tax

returns alone might not be sufficient to determine gross income for the purposes of

calculating child support.

      Here, the evidence adduced at the bench trial shows that Franco worked as a

carpenter and remodeled homes; he established an LLC, Innovation Renovations,

through which he conducted his business. During the bench trial, he introduced jointly

filed tax returns for the years 2015, 2016 and 2017, and 1099 statements and an UBER


      2
         Because the relevant language of OCGA § 19-6-15 (f) (4) (A) is nearly
identical to that used in OCGA § 19-6-14 (f) (4) (B), we may assume the two
provisions mean the same thing. See Lanthrop v. Deal, 301 Ga. 408, 442 (III) (C) (901
SE2d 867) (2017).

                                           6
driving summary for 2018. He also submitted bank statements, which showed deposits

and withdrawals for both business and personal expenses.

      While the trial court did not specifically use the term “reliable evidence of

income,” the court did make specific findings concerning the reliability and the

adequacy of the evidence Franco produced. More specifically, the trial court found that

Franco had only produced a portion of the financial information requested by Eagle;

that his testimony conflicted with at least some of the documents he produced; that he

provided inadequate evidence as to his income and transactions involving property in

his possession and control; and that he co-mingled his business and personal accounts.3

As our Supreme Court has explained in construing the phrase “reliable evidence of

income” found in subsection (f) (4) (B), “documentation of some indeterminate portion

of a parent’s total income [does not] suffice[] to insulate the parent from the reach of



      3
         Franco does not appear to specifically challenge these findings, arguing instead
that his tax returns and 1099s constituted reliable evidence of income, precluding the
application of subsection (f) (4) (A). In any event, the transcript from the bench trial
shows that Franco did not timely produce certain documents in response to discovery
requests and that, due to the fact that certain documents were not provided sooner, it
was difficult to ascertain whether he provided all the requested documents. Further,
there was evidence produced at trial that, among other things, Franco had not disclosed
all of his real estate holdings or sales, and that the amount of some of his personal
expenditures seemed to be at odds with his stated income.

                                           7
subsection (f) (4) (B).” Jackson, 299 Ga. at 336. “[I]t was for the trial court to

determine whether a party’s own representations regarding . . . income were credible,

and we will not disturb the trial court’s factual findings in this regard if there is any

evidence to support them.” Daniel, 358 Ga. App. at 886 (1) (b).

       (b) Franco also argues reversal is required because subsection (f) (4) (A) requires

the trial court to

       take into account the specific circumstances of the parent to the extent
       known, including such factors as the parent’s assets, residence,
       employment and earnings history, job skills, educational attainment,
       literacy, age, health, criminal record and other employment barriers, and
       record of seeking work, as well as the local job market, the availability of
       employers willing to hire the parent, prevailing earnings level in the local
       community, and other relevant background factors in the case.


       Although the trial court did not specifically mention these considerations in its

order, neither party requested that the trial court make specific findings of fact, and

nothing in subsection (f) (4) (A) requires the trial court to do so in the absence of a

party’s request. Compare OCGA § 19-6-15 (b) (8), 19-6-15 (c) (E) (findings of fact

required when trial court deviates from the presumptive amount of child support).

Further, “in the absence of a contrary showing, the trial court will be presumed to have



                                            8
followed the law.” (Citation and punctuation omitted.) Dallow v. Dallow, 299 Ga. 762,

777 (4) (791 SE2d 20) (2016). Accordingly, the trial court did not err in imputing

Franco’s gross income in order to calculate his child support obligation.

      2. Franco argues that the trial court’s alleged error in imputing income to him

also requires reversal of the trial court’s award of attorney fees under OCGA § 19-6-2,

which requires consideration of the financial circumstances of the parties. See OCGA

§ 19-6-2 (a) (1). However, inasmuch as we have affirmed the trial court’s finding of

imputed income, this contention likewise fails. Moreover, the trial court also awarded

attorney fees under OCGA § 13-6-11, and Franco has not challenged the award of fees

under that section. Accordingly, the award of attorney fees is affirmed.

      3. Lastly, Franco argues that the trial court erred by finding that real property

located at 1959 McAfee Place, Decatur, Georgia, was part of the marital estate and

should be equitably divided between the parties. Although the parties’ testimony was

in dispute concerning whether loan funds from a marital property were used to

purchase the property, the evidence was undisputed that Eagle’s name was never on

the deed to the property and it was likewise undisputed that the property was deeded

to Franco’s brother in 2012, long before the divorce action was filed. Our Supreme

Court has made it clear “[t]he law of contracts and titles is respected in divorce cases.”

                                            9
Armour v. Holcombe, 288 Ga. 50, 52 (1) (701 SE2d 169) (2010). “Therefore, property

that has been conveyed to a third party is not subject to equitable division absent a

showing of fraudulent transfer.” Gibson v. Gibson, 301 Ga. 622, 625 (1) (8021 SE2d

40) (2017). The record shows that Eagle did not make any efforts, either before or

during the divorce litigation, to have the conveyance to Franco’s brother set aside as

fraudulent, and the trial court did not make a finding that the property had been

fraudulently transferred. Accordingly, the trial court erred in equitably dividing the

value of this property between the parties, and we must reverse that part of the final

judgment.

      Judgment affirmed in part, reversed in part. Miller, P. J., and Hodges, J.,

concur.




                                         10